EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 2 line 2 after “temperature” and before “about” the word “of” has been inserted.
In claim12 line 1 the ‘,” after the number “10” has been deleted.
Claims 18-20 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is known to filter black liquor (i.e. black liquor filter or with membranes to decrease water content).  It is also known to dry black liquor and pyrolize black liquor with microwaves.  The prior art failed to suggest that the filtering, drying, and pyrolizing could be done in the same “media”.  The term “media” was defined in the specification as the same “control volume” [0061].  That is the same vessel is used for all three major steps.  Instead the prior art does not show all three steps being performed in the same vessel.  The prior art shows the steps being performed in separate vessels.  In the NASORN reference black liquor was dried in a separate oven before being pyrolized by microwaves.  The MENGRU likewise showed that evaporation with microwaves was known in the art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748